WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 10, 2017




In the Court of Appeals of Georgia
 A16A1521. FULLER et al. v. McCORMICK et al.
 A16A1522. FULLER v. McCORMICK et al.

      MILLER, Presiding Judge.

      William McCormick was injured when a large rock fell from the bucket of the

Bobcat he was operating and hit his knee after he deliberately parked the Bobcat on

a sloped surface, overloaded the bucket with rocks, and then fully extended the

Bobcat’s arm to dump the rocks. McCormick and his wife sued Cindy Fuller, Thomas

Fuller, and Full Stride Farm, Inc. (“Full Stride Farm”) (collectively, “the Fullers”),

on grounds of negligence, negligence per se, failure to train, failure to supervise,

failure to maintain, vicarious liability, and loss of consortium.1 The Fullers filed

separate motions for summary judgment, which the trial court denied. The trial court

      1
     Although McCormick stated in his deposition that he had a pending Workers’
Compensation claim, there is no evidence of this claim in the record.
granted a certificate of immediate review, and this Court granted the Fullers’

applications for interlocutory review. After a thorough review of the record, we

reverse the denial of the Fullers’ motions for summary judgment because McCormick

assumed the risk of injury as a matter of law.

      “On appeal from the grant or denial of summary judgment, we conduct a de

novo review, with all reasonable inferences construed in the light most favorable to

the nonmoving party.” (Citation omitted.) Kovacs v. Cornerstone Nat. Insurance Co.,

318 Ga. App. 99 (736 SE2d 105) (2012).

      So viewed, the evidence shows that, from 1999 through 2013, McCormick was

a full-time employee at Full Stride Farm, a small family enterprise that was owned

and run by Cindy Fuller (“Cindy”). McCormick also worked for Thomas Fuller

(“Thomas”) on a personal basis, running errands such as taking out the trash and

mowing the lawn.

      When McCormick first started his employment at Full Stride Farm in 1999, he

was asked to use a Bobcat to complete various tasks on the farm. The Bobcat had a

roof and side cages for protection, and the cockpit of the Bobcat contained several

warning signs, including: “carry load low, avoid steep slopes and high steep turns,

never carry more than 1700 pounds,” and “avoid overturn.” Although the Fullers

                                         2
never formerly trained McCormick regarding how to use the Bobcat, McCormick

used this Bobcat on a regular basis without incident for the next thirteen years.

      On September 8, 2012, the Fullers asked McCormick to use the Bobcat to

move large rocks, dirt, and roots from a demolition site into the back of a dump truck.

McCormick decided where to park the dump truck and how to load the rocks from the

Bobcat into the truck. Specifically, McCormick decided to park the Bobcat on lower

ground, below the dump truck, which then required him to fully extend the arm of the

Bobcat ten to twelve feet off of the ground in order to load the rocks and other debris

into the truck. McCormick overloaded the bucket with rocks sticking up

approximately four inches above the edge of the bucket, even though he was aware

that doing so could cause the rocks to fall out. As McCormick lifted the overloaded

bucket, it struck the edge of the dump truck and one of the rocks tumbled out. The

rock struck McCormick’s left knee, which was slightly protruding out from the front

of the Bobcat. As a result of his injuries, McCormick required knee replacement

surgery and he has suffered chronic knee pain since the accident.

                                Case No. A16A1521




                                          3
      1. In Case No. A16A1521, Cindy Fuller and Full Stride Farm argue that the

trial court erred in denying their motion for summary judgment because McCormick

assumed the risk of injury as a matter of law. We agree.

      “To recover for injuries [allegedly] caused by another’s negligence, a plaintiff

must show four elements: a duty, a breach of that duty, causation and damages.”

(Citations and punctuation omitted.) Webb v. Day, 273 Ga. App. 491, 494 (3) (615

SE2d 570) (2005). In his complaint, McCormick alleged that the Fullers were

negligent for, among other reasons, failing to train him on the use of the Bobcat.

      McCormick is correct insofar as it is well-settled that an employer is obligated

to train employees on the use of equipment and it is undisputed that McCormick did

not know how to use the Bobcat when he was hired, and the Fullers did not provide

any training.2 See Moore v. Dublin Cotton Mills, 127 Ga. 609 (56 S.E. 839, 842)

(1907). However, even if the Fullers breached their duty by failing to train

McCormick, he is nonetheless barred from recovering in tort because he assumed the

risk of injury as a matter of law. See Vaughn v. Pleasent, 266 Ga. 862, 868 (1) (471

SE2d 866) (1996) (assumption of the risk bars recovery on a negligence claim).


      2
       McCormick never requested training and did not ask for assistance because
he assumed that if Cindy, a female, could operate the Bobcat, he could as well.

                                          4
      (a) Under Georgia law, assumption of the risk provides a complete defense to

liability and bars recovery where, “the plaintiff himself is negligent in such a way that

his own negligence is the sole proximate cause” of his injury. Sapp v. Effingham

County Bd. of Ed., 200 Ga. App. 695, 696 (1) (409 SE2d 89) (1991). “Although

assumption of the risk is ordinarily a jury question, in plain, palpable, and

indisputable cases resolution of the issue by a jury is not required.” (Citations

omitted.) Fowler v. Alpharetta Family Skate Ctr., LLC, 268 Ga. App. 329, 331 (3)

(601 SE2d 818) (2004); see also Robinson v. Kroger Co., 268 Ga. 735, 739 (1) (493

SE2d 403) (1997) (summary judgment proper in plain and palpable cases).

      When a motion for summary judgment is premised on the affirmative defense

of assumption of the risk, the defendants bear the initial burden of proof to come

forward with evidence sufficient to establish “that the plaintiff (1) had actual

knowledge of the danger; (2) understood and appreciated the risks associated with

such danger; and (3) voluntarily exposed himself to those risks.” (Citations omitted.)

Vaughn, supra, 266 Ga. at 864 (1); see also Christian v. Eagles Landing Christian

Academy, Inc., 303 Ga. App. 113 (1) (692 SE2d 745) (2010). In assessing whether

defendants have met this burden, we apply a subjective standard “geared to the

particular plaintiff and his situation, rather than that of a reasonable person of

                                           5
ordinary prudence.” (Citations and punctuation omitted.) Muldovan v. McEachern,

271 Ga. 805, 808 (2) (523 SE2d 566) (1999). Here, the record clearly shows that the

Fullers have met their burden.

             (i) McCormick’s actual knowledge of the open and obvious danger

      “Knowledge of the risk is the watchword of assumption of the risk, and means

both actual and subjective knowledge on the plaintiff’s part.” (Citations and

punctuation omitted.) Id. at 808 (2). Nevertheless “[i]n some cases, a plaintiff’s

assumption of the risk can be implied from facts showing that he was aware of the

risk.” Tennison v. Lowndes-Echols Assn. for Retarded Citizens, 209 Ga. App. 343,

344 (433 SE2d 344) (1993) (plaintiff assumed risk where he climbed on top of a

pallet of lumber positioned on a forklift, the lumber shifted while he was standing on

it, and he knew that the forklift carrying the load of lumber upon which he was

standing could turn over and cause him to fall). This is because “[a] person cannot

undertake to do what is obviously a dangerous thing and at the same time avoid the

responsibility for the self-assumed risk.” First Pacific Mgmt. Corp. v. O’Brien, 184
Ga. App. 277, 281 (361 SE2d 261) (1987).

      In this case, the danger arising from McCormick’s conduct was obvious. First,

McCormick had actual knowledge of the open and obvious danger caused by fully

                                          6
extending the arm of the Bobcat overhead while the bucket was overloaded with

heavy rocks. Indeed, he admitted as much in his testimony, when he stated that he

knew “something could happen” if he “work[ed] the bucket that high.” Second, not

only was the lack of front cage protection to guard against falling objects visible and

obvious, but the Bobcat also contained warning signs that cautioned McCormick

against the action he undertook. See Desai v. Silver Dollar City, Inc., 229 Ga. App.
160, 165 (3) (493 SE2d 540) (1997) (summary judgment warranted where plaintiff

ignored warning signs until she was injured).

             (ii) McCormick subjectively understood and appreciated the risks

      McCormick admitted that he subjectively appreciated the risk of overloading

the Bobcat’s bucket and fully extending the arm in this manner. After using this

Bobcat for thirteen years without incident, on the day of the accident, McCormick

deliberately chose to have the dump truck, which had sides well-above ten to twelve

feet off of the ground, parked on top of a three to four foot slope. McCormick

admittedly knew that he would be lifting large and heavy rocks and that he

overloaded the bucket with two to four inches of rock visible above the rim.

      Moreover, McCormick admitted that he was concerned for his safety when he

extended the arm of the Bobcat bucket above the high wall of the dump truck.

                                          7
Specifically, McCormick admitted that he knew better than to load large mounds of

dirt and rock that could stick up over the top of the bucket because he realized that

rocks could fall out that way. And he stated that he was “nervous” using the Bobcat

with the arm extended as high as it was under the circumstances because he feared

“something could happen.”

      When a person admits knowledge of the risk caused by his own conduct, even

if the risk manifests itself differently than he expected, that person has assumed the

risk of injury. See Kroger Co. v. Williams, 257 Ga. App. 833, 835 (572 SE2d 316)

(2002) (summary judgment proper where the plaintiff was injured when a pallet of

milk crates fell on him while he was assisting another employee unload the crates

because the plaintiff knew that milk fell during the unloading process all the time and

thus he had the requisite subjective knowledge).

             (iii) McCormick voluntarily exposed himself to those risks

      As noted, McCormick decided where to park the dump truck, even though he

understood that this required him to fully extend the Bobcat’s arm. Additionally,

McCormick admittedly ignored warning signs in the cab of the Bobcat instructing

users to “carry load low, avoid steep slopes and high steep turns.” Moreover, in his

deposition, McCormick admitted that there was no malfunction or problem with the

                                          8
Bobcat that caused the rock to fall out. Although McCormick argues that he was

coerced into moving the rocks in this manner, the record reflects that he alone chose

where to park the dump truck and how to use the Bobcat.

      (b) The Fullers have thus come forth with evidence to show that McCormick

assumed the risk of injury as a matter of law on the day of the accident. The burden

then shifted to McCormick to “come forward with some evidence that shows a

genuine, disputed issue of fact as to some element of the affirmative defense.” Kane

v. Landscape Structures, Inc., 309 Ga. App. 14, 16-17 (709 SE2d 876) (2011).

McCormick failed to meet this burden of production because he pointed to nothing

in the record to raise a genuine issue of fact with regard to his assumption of the risk.

      In an affidavit submitted in response to the Fullers’ motions for summary

judgment, McCormick stated that he had never used the Bobcat in this manner before,

he did not know that he needed to use it differently, and he was unaware of the risk

of rocks falling out. In his affidavit, McCormick feigned ignorance of the open and

obvious danger. However, McCormick admitted in his deposition that he knew he

was engaged in dangerous behavior and that he “had enough sense to know” that

overloading a bucket of rocks up high would cause the rocks to fall on him.

McCormick further admitted in his deposition that he knew “something could

                                           9
happen” if he used the Bobcat in the manner he did on the day of the accident.

Nevertheless, he admitted that he loaded the bucket in such a way that large rocks

were sticking up as much as four inches above the edge of the bucket, and that he had

to fully extend the Bobcat’s arm overhead to dump the contents of the bucket.

Because McCormick’s affidavit directly contradicts his deposition testimony without

offering any explanation for the contradiction, the trial court should have, but failed

to, discount McCormick’s affidavit testimony under the Prophecy rule. See Hayward

v. Kroger Co., 317 Ga. App. 795, 798-799 (3) (a) (733 SE2d 7) (2012).

      Absent McCormick’s self-serving affidavit, McCormick has failed to point to

any evidence to meet his burden to demonstrate a genuine issue of material fact with

respect to his assumption of the risk. McCormick’s voluntary decision to lift the

overloaded bucket of large rocks high up while on a slope, in the face of warning

signs, even though he actually and subjectively knew a rock could fall out and hit

him, is fatal to his claim. See Desai, supra, 229 Ga. App. at 165 (3).

      We recognize that the majority of cases in this Court addressing assumption of

the risk conclude that this issue is better left to the jury. However, where, as here, the

issue is “plain, palpable, and indisputable,” summary judgment is appropriate.

Fowler, supra, 268 Ga. App. at 331 (3). The Fullers have met their burden to show

                                           10
that McCormick knowingly and voluntarily assumed the risk of injury, and

McCormick has failed to meet his burden to defeat the affirmative defense of

assumption of the risk. Accordingly, the Fullers are entitled to summary judgment as

a matter of law. See, e.g., Sones v. Real Estate Dev. Group, Inc., 270 Ga. App. 507,

508-509 (1) (606 SE2d 687) (2004) (affirming summary judgment based on

assumption of the risk where workers were in a wooden platform being lifted by a

forklift at night and they were injured when the forklift tilted and knocked them to the

ground, and this Court found that there was an obvious risk that the platform could

move, the plaintiff was aware that he was not tied off as a safety precaution, and this

was the second time the plaintiff had used the work platform).

      “It defies both logic and our law to permit a recovery under this evidence.”

Desai, supra, 229 Ga. App. 165 (3). Accordingly, the trial court erred when it denied

the Fullers’ motions for summary judgment on the ground of assumption of the risk,

and McCormick is not entitled to recover on any of his tort claims.

      2. McCormick’s wife’s loss of consortium claim is dependent on her husband’s

right to recover. Sewell, supra, 215 Ga. App. at 612 (2). Having concluded that

McCormick assumed the risk of his actions, he cannot recover, and, therefore, his

wife’s loss of consortium claim fails as well. Id.

                                          11
                               Case No. A16A1522

      3. In light of our conclusion in Division 1 that McCormick assumed the risk of

injury and that the Fullers were entitled to summary judgment, we need not address

Thomas’s arguments as to causation.

      Judgment reversed. Branch, Mercier, Reese, and Bethel, JJ., concur. Ellington,

P. J., Dillard, P. J., and McMillian, J., concur in judgment only. McFadden, P. J.,

dissents.
 A16A1521. FULLER et al. v. McCORMICK et al.

 A16A1522. FULLER v. McCORMICK et al.



      MCFADDEN, Presiding Judge, dissenting.

      I respectfully dissent because this is not a case where the defense of assumption

of the risk is susceptible of summary adjudication. And Thomas Fuller’s alternate

arguments for summary judgment lack merit. So I would affirm the trial court’s denial

of the defendants’ motions for summary judgment.

      1. Assumption of the risk.

      An assumption of risk defense

      is not ordinarily susceptible of summary adjudication, and summary
      judgment is appropriate only where the evidence is plain, palpable, and


                                          2
      indisputable. In Georgia, a defendant asserting an assumption of the risk
      defense must establish that the plaintiff (1) had actual knowledge of the
      danger; (2) understood and appreciated the risks associated with such
      danger; and (3) voluntarily exposed himself to those risks.


Bills v. Lowery, 286 Ga. App. 301, 304 (3) (648 SE2d 779) (2007) (citation and

punctuation omitted). The defendant must show “both actual and subjective

knowledge on the plaintiff’s part. The knowledge that a plaintiff who assumes a risk

must subjectively possess is that of the specific, particular risk of harm associated

with the activity or condition that proximately causes injury.” Kroger Co. v. Williams,

257 Ga. App. 833, 835 (572 SE2d 316) (2002) (citation omitted).

      The majority would hold that McCormick had actual and subjective knowledge

of the particular risk that caused his injury — rocks falling from the bucket of the

Bobcat — because the danger was obvious and because McCormick overloaded the

bucket with rocks, even though he was aware that doing so could cause rocks to fall

out. In fact, McCormick specifically testified that, although he was aware of the risk

of the Bobcat falling over, he did not know of the risk of the harm that injured him.

And he specifically testified that he did not overload the bucket.

      (a) Specific knowledge.



                                          3
      On the issue of McCormick’s knowledge, he submitted his affidavit in which

he explicitly testified that he did not know that “using the Bobcat to clear large rocks

and rubble and dumping it into a dump truck with the bucket up high was different

than using it how [he] had used it before,” that “using the Bobcat on a hill or that

dumping from a different level than the dump truck needed to he done any differently

than [he] had done before,” or that “there was a risk that the rocks could fall out of

the bucket if the Bobcat was operated in the manner it was operated on the date of the

incident.” He added that he “had never had any items fall out of the bucket when [he]

used the Bobcat before.” This is direct evidence that McCormick lacked actual

knowledge of the danger that resulted in his injury and did not understand or

appreciate the risks associated with such danger.

      Moreover, although McCormick did testify that he was “worried that

something could happen,” as the majority observes, he consistently explained that the

danger he was worried about was the Bobcat tipping over:

      Q.    You had the bucket way up high?
      A.
      Yeah. To get over that dump truck. I hope this thing don’t turn over.
      Q.
      Okay. But you felt nervous because you felt that it was dangerous?
      A.
      Something could happen, yes, sir.


                                           4
      Q.
      Did you have any thoughts about what might happen?
      A.
      The side -- The side might tip over or something. Other than that, no.

...

      Q.
      So you knew, you were afraid something was going to happen because it was
unstable, right?
      A.
      I thought something was going to happen because it was extended out high.
      Q.
      You were afraid something was going to happen because it was extended out
high?
      A.     But what I thought would happen, I thought it might tilt over or
      something. I knew it couldn’t do that.


      The majority would disregard McCormick’s affidavit testimony on the ground

that the trial court should have discounted it under Prophecy v. Charles Rossignol,

Inc., 256 Ga. 27 (343 SE2d 680) (1986). But McCormick’s testimony is not

contradictory: in his deposition McCormick testified that he was concerned that the

Bobcat would tilt over; in his affidavit he testified that he did not know of the risk of

rocks falling out of the Bobcat’s bucket. Testimony “is contradictory if one part of the

testimony asserts or expresses the opposite of another part of the testimony.”

Prophecy, 256 Ga. at 30 (2). Here, “[t]here is no relevant contradiction to be resolved,



                                           5
and the Prophecy rule has no bearing on the question of” whether McCormick knew

of the risk of rocks falling from the bucket. Pierre v. St. Benedict’s Episcopal Day

School, 324 Ga. App. 283, 289 (3) (750 SE2d 370) (2013). So there is no basis for

disregarding the only direct evidence of McCormick’s knowledge of the risk that

injured him. “Consequently, summary judgment for [the defendants is] not warranted

on this basis.” Bills, 286 Ga. App. at 304 (3).

      The majority cites Kroger, supra, 257 Ga. App. at 835, for the proposition that

when a person admits knowledge of the risk caused by his own conduct, even if the

risk manifests itself differently than he expected, that person has assumed the risk of

injury. But in Kroger, the plaintiff admitted knowledge of the specific risk that caused

his injury. There, the plaintiff, a delivery driver, was injured when, while assisting a

store employee unload a pallet of milk crates from his truck, the crates fell on the

plaintiff. Id. at 834. The plaintiff “acknowledged he was aware that milk fell during

the unloading process ‘all the time,’” and that one cause was “‘like the case with

[him] when the crate gets caught on the dock plate.’” Id. He had even complained to

his supervisor about the store’s employees “not knowing how to operate the pallet

jack[]” that caused the crates to fall on him. Id. at 835. And in Kroger, we repeated

our long-standing requirement that for assumption of the risk to apply,


                                           6
      the knowledge that a plaintiff . . . must subjectively possess is that of the
      specific, particular risk of harm associated with the activity or condition
      that proximately causes injury. The knowledge requirement does not
      refer to a plaintiff’s comprehension of general, non-specific risks that
      might be associated with such conditions or activities.


Id. (citation omitted; emphasis added). See also Vaughn v. Pleasent, 266 Ga. 862, 864

(1) (471 SE2d 866) (1996) (same); Trustees of Trinity College v. Ferris, 228 Ga. App.
476, 479 (3) (491 SE2d 909) (1997) (same).

      (b) Overloading of the bucket.

      Contrary to the majority, McCormick testified that he did not overload the

bucket with rocks, because he wanted to avoid the risk of rocks falling:

       Q.    How high was the load of rock and such that were in the bucket
       when this rock came off and hit you?
       A.    I would say it wasn’t level, with the rock sticking up maybe four
       inches tall or something.
       Q.
       So when you loaded it up, . . . you had chosen to get a load of rock that was
sticking up maybe four inches over the level of the bucket?
       A.
       No. If it was level, the end of it might have been sticking up like that, but I
didn’t have a big mound of dirt or nothing over the top of the bucket because I had
enough sense to know that when I dumped that it would’ve fallen on me.
       Q.
       That’s what I’m trying to find out. Was the load that you had level with the top
of the bucket or was a rock or two sticking up a few inches abo e the bucket?
       A.


                                           7
      A rock or two was sticking up a few inches above it honestly, but the whole
load wasn’t sticking up. You know, it wasn’t a mound over it.

As the majority writes and this testimony demonstrates, McCormick admitted that he

subjectively appreciated the risk of overloading the Bobcat’s bucket, but the majority

points to no record evidence that McCormick did, in fact, overload the bucket. There

is no basis for concluding that McCormick overloaded the bucket, given his

undisputed testimony that he “didn’t have a big mound of dirt or nothing over the top

of the bucket” and that a “rock or two was sticking up a few inches above [the bucket]

honestly, but the whole load wasn’t sticking up.” .

      The evidence of McCormick’s assumption of the risk is not plain, palpable, and

indisputable. So the trial court did not err by denying the defendants’ motion for

summary judgment on this ground.

      2. Thomas Fuller’s other arguments.

      Thomas Fuller argues that he did not breach a duty to McCormick; that

McCormick breached his own affirmative duty to ensure his own safety; and that no

act of Thomas Fuller’s caused the accident. None of these arguments entitles Thomas

Fuller to summary judgment.

      (a) Duty of care.



                                          8
      Thomas Fuller argues that he owed no duty of care to McCormick because on

the day of the accident, McCormick’s job was to clear debris from a demolition site

and the duty of ordinary care does not apply to construction or demolition sites.

Under OCGA § 34-7-20, an employer

      is bound to exercise ordinary care . . . in furnishing machinery equal in
      kind to that in general use and reasonably safe for all persons who
      operate it with ordinary care and diligence. If there are latent defects in
      machinery or dangers incident to an employment, which defects or
      dangers the employer knows or ought to know but which are unknown
      to the employee, then the employer shall give the employee warning
      with respect thereto.


OCGA § 34-7-20.

      Thomas Fuller cites Elsberry v. Ivey, 209 Ga. App. 620 (434 SE2d 158) (1993),

a premises liability case, for the proposition that the duties of OCGA § 34-7-20 do not

apply to employees on construction or demolition sites. In Elsberry, the plaintiff was

injured while engaged in the demolition of a roof, which, as the work progressed,

created danger of which the plaintiff knew or which he should have anticipated. We

held that because the plaintiff was hired for the express purpose of assisting in

demolition, and the unsafe conditions from which his injury resulted “arose from or

were incidental to the work undertaken by him,” the general rule that an owner or

                                          9
occupier of land has a duty to keep his premises safe for workers did not apply. Id.

at 621 (2) (b). And we noted, “[t]he servant could not have engaged in the work

without knowing and seeing . . . the identical condition which, as grounds of

negligence, it is alleged that the master allowed to exist.” Id. at 622 (2) (c) (citation

and punctuation omitted).

      Here, McCormick was engaged in cleaning up after demolition, not assisting

in demolition; his clean-up work was not making the premises less safe as the work

progressed, unlike the demolition work of the plaintiff in Elsberry; and he testified

that he did not understand the risk. The other case cited by Thomas Fuller, Howell v.

Farmers Peanut Market of Sowega, 212 Ga. App. 610 (442 SE2d 904) (1994), also

was a premises liability case in which the plaintiff was injured while assisting in

construction. Both cases are distinguishable and neither supports Thomas Fuller’s

argument that he owed McCormick no duty.

      (b) Duty to ensure his own safety.

      Thomas Fuller argues that he is entitled to summary judgment because

McCormick failed “to observe and protect himself from visible and manifest defects

which exist[ed] in his work environment.” This is simply restating the assertion that

McCormick assumed the risk of injury. See Carter v. Country Club of Roswell, 307


                                           10
Ga. App. 342, 346 (705 SE2d 170) (2010). And as detailed above, whether

McCormick assumed the risk of injury is a question for jury resolution.

      (c) Causation.

      Finally, Thomas Fuller argues that he is entitled to summary judgment because

McCormick has failed to point to evidence of a causal connection between Thomas

Fuller’s conduct and McCormick’s injury. But McCormick points to Cindy Fuller’s

deposition in which she testified that the incident occurred because McCormick was

using the Bobcat negligently. That testimony, he argues, allows the conclusion that

if the defendants had trained him properly, he would not have used the Bobcat

negligently, and he would not have been injured. He also points to evidence that the

defendants could have provided a screen to prevent objects from entering the cockpit,

thereby preventing his injury. So Thomas Fuller has not shown that he is entitled to

summary judgment for lack of evidence of causation. See Cowart v. Widener, 287 Ga.
622, 628 (2) (b) (697 SE2d 779) (2010) (“In the tort context, proximate causation

includes all of the natural and probable consequences of the tortfeasor’s

negligence[.]”).




                                         11
      As the defendants have not shown that they are entitled to summary judgment

because McCormick assumed the risk of injury and because none of Thomas Fuller’s

alternate arguments entitle him to summary judgment, I would affirm the trial court.




                                        12